UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 8, 2011 UNITED AMERICAN HEALTHCARE CORPORATION (Exact name of registrant as specified in its charter) Michigan 001-11638 38-2526913 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 303 East Wacker Drive, Suite 1200 Chicago, Illinois (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (313)393-4571 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act. oSoliciting material pursuant to Rule14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act. Item7.01 Regulation FD Disclosure. On December 8, 2011, registrant United American Healthcare Corporation (the “Company”) held its annual meeting of shareholders, at which Robert T. Sullivan, the Company’s Chief Financial Officer, delivered the Company’s Management Presentation, which is furnished as Exhibit 20.1 to this report in compliance with Regulation FD. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Management Presentation at the Annual Meeting of Shareholders of the Company 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 8, 2011 UNITED AMERICAN HEALTHCARE CORPORATION By: /s/ John M. Fife Name: John M. Fife Title: President and Chief Executive Officer 3 17946838v1
